Citation Nr: 0203002	
Decision Date: 04/03/02    Archive Date: 04/11/02

DOCKET NO.  00-17 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of a right ankle sprain, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to a 
compensable rating.

In November 2000, the RO granted entitlement to an increased 
10 percent disability rating for the veteran's service-
connected residuals of a right ankle sprain.  


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate the claim and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

3.  Persuasive medical evidence demonstrates the veteran's 
service-connected right ankle disability is presently 
manifested by no more than moderate limitation of ankle 
motion including as a result of pain and dysfunction.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected  right ankle disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
2001); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
VA regulations have also been revised as a result of these 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the July 2000 statement of the case and the December 2000 and 
May 2001 supplemental statements of the case adequately 
notified the veteran of the evidence necessary to 
substantiate the claim and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  In this case, the Board finds all 
identified and authorized records have been obtained.  

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R 
§ 3.159(c)(4).  The Board notes the veteran underwent VA 
examinations in April 2000 and March 2001 and that adequate 
medical opinions have been obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.


Background

Service medical records dated in March 1975 show the veteran 
complained of right ankle pain.  An April 1975 orthopedic 
clinic report noted minimal swelling to the lateral aspect of 
the right ankle with full range of active motion.  The 
examiner noted no profile limitation was required.  X-ray 
examination revealed a normal ankle.  An August 1975 report 
noted the veteran reported he injured his right foot while 
playing football.  The examiner noted the ankle was swollen 
with some tenderness but no discoloration.  There was full 
range of motion and the veteran was able to bear weight.  The 
diagnosis was sprain.

A September 1975 physical therapy clinic report noted the 
veteran complained of pain to the right lateral malleolus.  
The examiner noted active range of right ankle motion was 
within normal limits.  The veteran was instructed in 
strengthening exercises and discharged to a home exercise 
program.  A December 1976 medical report noted the veteran 
complained of a right ankle sprain.  The examiner noted 
tenderness on range of motion studies but no evidence of heat 
or swelling.  

The veteran was afforded a VA examination in April 1981.  At 
that time, he complained of intermittent pain to the right 
lateral ankle.  The examiner noted full range of motion with 
no apparent swelling.  There was some tenderness on deep 
palpation to the anterior talofibula ligament.  X-ray 
examination of the ankle was within normal limits.  The 
diagnoses included recurrent ligament sprain to the right 
ankle by history, mildly symptomatic.

In a May 1981 rating decision, the RO, inter alia, granted 
entitlement to service connection for recurrent ligament 
sprain to the right ankle.  A 0 percent disability rating was 
assigned.

At the time of his VA examination in March 1989, the veteran 
reported he experienced continued ankle turnings.  The 
examiner noted excessive various tilting stress to the ankle 
and a 1+ anterior Drawer sign.  X-ray examination revealed no 
significant soft tissue, bone, or joint abnormality.  The 
diagnoses included chronic lateral instability of the right 
ankle, mildly symptomatic.

In a July 1992 statement provided on a VA medical examination 
form the veteran reported he experienced constant pain, 
instability, and swelling of the right ankle.  

VA medical records dated in November 1993 show the veteran 
complained of right ankle pain and edema.  A June 1994 report 
noted a ganglion cyst to the right lateral ankle.  Records 
show the veteran underwent right ankle ganglion cyst removal 
in September 1997.  

In February 2000, the veteran requested entitlement to an 
increased rating for his service-connected right ankle 
disorder.  

At his VA examination in April 2000 the veteran complained of 
continued right ankle pain which was constant but which 
moved.  The examiner noted the veteran walked with a normal 
gait.  Range of motion studies revealed dorsiflexion to 
20 degrees and plantar flexion to 45 degrees.  There was no 
evidence of instability on anterior drawer or in neutral or 
plantar flexion and no evidence of crepitation or effusion.  
The examiner noted x-ray examination of the right ankle was 
unremarkable.  The diagnosis was history of right ankle 
sprain.  

In July 2000, the RO received information, presumably copied 
from an internet source, concerning ganglion cysts.  It was 
noted that ganglion cyst formed when tissues surrounding 
certain joints became inflamed and swell up with lubricating 
fluid.

In his substantive appeal the veteran complained of constant 
pain and swelling while walking, standing, or sitting.  He 
stated the disorder was progressively worsening and reported 
he wore a brace on the right ankle.  

VA medical records dated in June 2000 show the veteran 
complained of right ankle pain over several years.  The 
examiner noted pain to palpation of the ankle ligaments.  
There was a positive Tilleaux noted with compression of the 
scar tissue at the site of the ganglion removal.  The 
diagnoses included chronic right ankle ligament sprain and 
degenerative joint disease of the right ankle.  A July 2000 
report noted stable ankle pain which was relieved by 
medication.  A November 2000 statement, apparently from a VA 
physician, noted the veteran had chronic ankle pain which had 
been treated conservatively.

In November 2000, the RO granted entitlement to an increased 
10 percent disability rating for the veteran's service-
connected residuals of a right ankle sprain, effective in 
February 2000.  In a January 2001 statement in support of his 
claim the veteran requested entitlement to a 20 percent 
disability rating for his right ankle disability.

At his March 2001 VA examination the veteran complained of 
constant mild to moderate right ankle discomfort.  He stated 
he wore an aircast brace on the ankle but that he was not 
wearing it because he had not felt like strapping it on to 
his foot.  The examiner noted the veteran had no weakness or 
fatigability and described no incoordination but that he 
reported functional impairments consisting of difficulty on 
uneven terrain and difficulty with prolonged standing or 
squatting.  

Examination revealed a well-healed 4 centimeter anterolateral 
excision.  Range of motion studies revealed dorsiflexion to 
20 degrees and plantar flexion limited to 20 degrees because 
of discomfort.  The veteran complained of tenderness to 
palpation to the medial, anterior, and posterolateral aspects 
of the ankle.  There was no evidence of effusion or 
instability with anterior drawer testing.  The diagnosis was 
history of ankle sprain with diminished range of motion.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

The Rating Schedule provides that traumatic arthritis, 
established by x-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2001).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected; however, limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  For the purpose of rating disability from 
arthritis, each ankle is considered a major joint.  38 C.F.R. 
§ 4.45(f) (2001).  

The Rating Schedule provides compensable ratings for 
limitation of ankle motion which is marked (20 percent) or 
moderate (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2001).  The normal range of dorsiflexion is from 0 to 
20 degrees and normal plantar flexion is from 0 to 45 
degrees.  38 C.F.R. § 4.71, Plate II (2001).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  The Court has held, however, that 
section 4.40 did not require a separate rating for pain but 
provided guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Based upon the evidence of record, the Board finds there is 
no x-ray evidence of arthritis but that persuasive medical 
evidence demonstrates the veteran's service-connected 
residuals of a right ankle sprain are manifested by moderate 
limitation of ankle motion due to pain and dysfunction.  The 
Board notes that range of motion studies in April 2000 
revealed normal motion but that the March 2001 VA examination 
revealed plantar flexion limited to 20 degrees because of 
pain.  The Board finds the March 2001 examination findings 
represent a symptomatic period or an episode of symptom 
flare-ups. 

Although the veteran complained of constant pain and swelling 
and functional impairment to the right ankle, the Board finds 
the medical evidence of record demonstrates no more than 
moderate limitation of ankle motion.  While the March 2001 
examination revealed limited motion there was no evidence of 
effusion, instability, weakness, fatigability, or 
incoordination.  VA regulations require that a finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  See 38 C.F.R. § 4.40 (2001); see 
also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  
Therefore, the Board finds that entitlement to a disability 
rating in excess of 10 percent is not warranted.

In addition, there is no evidence of ankle, subastragalar, or 
tarsal joint ankylosis or malunion of the os calcis or 
astragalus.  Therefore, the Board finds consideration of 
alternative ratings criteria is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5270, 5272, 5273 (2001).

The Board notes that in exceptional cases where evaluations 
provided by the Rating Schedule are found to be inadequate an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to a service-connected disorder.  38 C.F.R. 
§ 3.321(b) (2001).  In this case, there is no persuasive 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to the service-connected disorder 
addressed in this decision, that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

An increased evaluation for service-connected residuals of a 
right ankle sprain is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

